Judgment convicting defendant upon his plea of attempted felonious possession of a narcotic drug, unanimously reversed on the law, judgment of conviction vacated, the indictment reinstated, and the case remanded for a new hearing on the motion to suppress. At the hearing on the motion to suppress application was made by defendant for a copy of the Grand Jury testimony of the officer, the People’s only witness. The court denied the application, holding that defendant was not entitled thereto. Such refusal, especially under the circumstances of this case, constitutes reversible error (People v. Malinsky, 15 N Y 2d 86; People v. Rosario, 9 N Y 2d 286; People v. Halup, 29 A D 2d 923; People v. Aitken, 30 A D 2d 812). In light of this disposition we do not now pass upon the other questions raised. Concur — Botein, P. J., Stevens, Eager, Tilzer and Rabin, JJ.